IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0178
                            Filed January 12, 2022


BRANDON VANBUSKIRK,
    Plaintiff-Appellee,

vs.

ELSIE SEIFERT,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cass County, Amy Zacharias, Judge.



      Elsie Seifert appeals provisions of a paternity decree. AFFIRMED.




      Theodore R. Wonio of Rasmussen, Nelson & Wonio, P.L.C., Atlantic, for

appellant.

      Robert J. Engler of Cambridge Law Firm, P.L.C., Atlantic, for appellee.




      Considered by Bower, C.J., and Greer and Badding, JJ.
                                         2


BOWER, Chief Judge.

       Elsie Seifert and Brandon VanBuskirk are the parents of a child born in

August 2018. VanBuskirk was seventeen years old and still in high school when

the child was born. Seifert was twenty. VanBuskirk filed a petition to establish

paternity, custody, and related matters. Both parents sought physical care of the

child. After a trial, the court observed, “To say that both parents have struggled

with immaturity is an understatement.” Seifert appeals the decree placing the child

in VanBuskirk’s physical care.

       This case was tried in equity, and therefore, our review is de novo. Iowa R.

App. R. 6.907. Because the district court observes the parties and witnesses, we

give weight to its fact and credibility findings, but we are not bound by them. Iowa

R. App. P. 6.904(3)(g); see In re Marriage of Larsen, 912 N.W.2d 444, 448 (Iowa

2018). Our first and governing consideration is the best interests of the child. Iowa

R. App. P. 6.904(3)(o).

       The trial court accurately described each parent’s shortcomings and

immaturity, assessed the credibility of witnesses, and found it notable that a

witness who was once in favor of the child being placed in Seifert’s physical care

testified the child was better cared for in VanBuskirk’s home. The court awarded

joint legal custody, placed the child in VanBuskirk’s physical care, and ordered

liberal visitation. On our de novo review, we agree with the trial court’s findings,

and we therefore affirm.

       AFFIRMED.